FILED
                            NOT FOR PUBLICATION                             JUL 14 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10204

              Plaintiff - Appellee,              D.C. No. 4:12-cr-01359-DCB-
                                                 LAB-1
  v.

IGNACIO RAMIREZ-COSSIO,                          MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted July 9, 2014**
                              San Francisco, California

Before: FERNANDEZ, N.R. SMITH, and CHRISTEN, Circuit Judges.

       The district court did not abuse its discretion in denying Ramirez-Cossio’s

motion to substitute counsel. See United States v. Prime, 431 F.3d 1147, 1154 (9th

Cir. 2005).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      To make this determination, we must review a district court’s denial of a

substitution motion by examining “1) the timeliness of the motion; 2) the adequacy

of the district court’s inquiry into the defendant’s complaint; and 3) whether the

asserted conflict was so great as to result in a complete breakdown in

communication and a consequent inability to present a defense.” Id.

1.    Ramirez-Cossio brought his first motion to substitute counsel two weeks

after obtaining a second continuance of his trial date. He made a subsequent

motion to substitute counsel eight days before the next trial date, and he also

requested new counsel or permission to represent himself one day before the next

trial date. In light of Ramirez-Cossio’s pattern of dilatory litigation, it was not an

abuse of discretion to conclude that the motions were untimely. Id. at 1155.

2.    Upon receipt of Ramirez-Cossio’s first motion to substitute counsel, the

district court properly inquired into Ramirez-Cossio’s concerns; finding they

related to the plea negotiation process. After the second substitution motion, the

district court pinpointed Ramirez-Cossio was concerned with alleged threats made

by defense counsel; it then explored these allegations by hearing statements from

both Ramirez-Cossio and defense counsel. Ramirez-Cossio’s third motion to

substitute counsel did not allege any facts altering the court’s view of his




                                           -2-
relationship with defense counsel, so no further inquiry was made. This record

reflects the adequacy of the district court’s inquiry. Id.

3.    The district court did not abuse its discretion in concluding that there was

not a breakdown in the relationship sufficient to constitute an inability to present a

defense. Id. at 1154-55. Unlike in United States v. Adelzo-Gonzalez, 268 F.3d 772

(9th Cir. 2001), defense counsel never became antagonistic to Ramirez-Cossio,

never called Ramirez-Cossio a liar, always maintained that his and Ramirez-

Cossio’s relationship was cordial, and continually affirmed that he could ethically

represent Ramirez-Cossio. Although there were instances where Ramirez-Cossio

would not speak with defense counsel, each one was ameliorated through defense

counsel’s efforts afterwards. Indeed, when Ramirez-Cossio pleaded guilty, he

stated that he was satisfied with defense counsel’s representation.

      AFFIRMED.




                                           -3-